       Case 2:20-cv-00939-MJP Document 41 Filed 04/15/21 Page 1 of 2




 1
 2                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 3                                     AT SEATTLE

 4
      TALVEER GILL                                            Case No.: 2:20-CV-00939-MJP
 5
 6           Plaintiff,
                                                     ORDER GRANTING MOTION TO SEAL
 7    vs.
      ALEJANDRO MAYORKAS, et al.,
 8
      Defendant
 9
10
11                                             ORDER

12         This matter comes before the Court on the Stipulated Motion to Seal the Motion to
     Compel Complete Administrative Record (Dkt. No. 23). Upon consideration of the Stipulated
13   Motion, and the entire record of this case, it is hereby
14
     ORDERED that the Motion is GRANTED.
15
16   April 15, 2021
17
18
19
20
                                                              A
                                                              Marsha J. Pechman
                                                              United States District Judge
21
22
23
24
25
26
       Case 2:20-cv-00939-MJP Document 41 Filed 04/15/21 Page 2 of 2




 1
 2
 3
     PRESENTED BY:
 4
 5
 6   /s/ Jason E. Ankeny_____
 7   Jason E. Ankeny,                         TESSA M. GORMAN
     Jason E. Ankeny P.S. Inc.                Acting United States Attorney
 8   WSBA #52908
     130 N. Central Ave. Suite 309
 9   Phoenix, AZ 85004                        s/ Sarah K. Morehead_________________
     (602) 606-8848                           SARAH MOREHEAD, WSBA No. 29680
10   jason@ankenylawcorp.com                  Assistant United States Attorney
11   Attorney for the Plaintiff               United States Attorney’s Office
                                              700 Stewart Street, Suite 5220
12                                            Seattle, Washington 98101-1271
                                              Phone: 206-553-7970
13                                            Email: sarah.morehead@usdoj.gov
14
                                              Attorney for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
